DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on October 12, 2022, is acknowledged.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of the species SEQ ID NO: 2 in the reply filed on October 12, 2022, is acknowledged. The elected species was searched and a TBL of the formula in claim 1 wherein the peptide comprises SEQ ID NO: 2 is free of the art. The search was extended and prior art that reads on claims 1-3, 5, 7-10, and 12-17 was found. The search was not extended further in accordance with MPEP § 803.02.
Claims 4, 6, and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,795,691 B2 in view of Zhang et al. (“The first-in-class peptide binder to the SARS-CoV-2 spike protein,” published at bioRxiv on March 20, 2020, pp. 1-15),
US 8,795,691 B2 teaches a rosette nanotube that self-assembles from a twin base linker peptide compound

    PNG
    media_image1.png
    236
    317
    media_image1.png
    Greyscale

which falls within the genus of claim 1 wherein L is a four-carbon chain and the peptide moiety contains four amino acids (Fig. 1E). US 8,795,691 B2 teaches that the peptide functions to promote osteoblast adhesion by binding specifically to a receptor on these cells (Example 7).
US 8,795,691 B2 does not teach that the compound or the rosette nanotube binds to a surface-accessible viral protein or is antiviral.
Zhang et al. teach a 23-mer peptide fragment of the ACE2 PD α1 helix that specifically binds to the receptor binding domain of the SARS-CoV-2 spike protein (abstract).
It would have been obvious to substitute the KRSR peptide in the twin base compound taught by US 8,795,691 B2 with the 23-mer peptide fragment of the ACE2 PD α1 helix taught by Zhang et al. One of ordinary skill in the art would have been motivated to do so in order to create a rosette nanotube that binds to a surface-accessible protein of a virus, specifically the spike protein of SARS-CoV-2 virus. There would have been a reasonable expectation of success given that Zhang et al. teach that the peptide “provides new avenues for COVID-19 treatment and diagnostic modalities by blocking the SARS-CoV-2 spike protein interaction with ACE2 and thus precluding virus entry into human cells” (abstract).
The resulting structure would satisfy all of the limitations of claims 1-3, 5, 7-10, and 12-17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654